Citation Nr: 0926748	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.	Whether it was clear and unmistakable error (CUE) to not 
accept a December 30, 1946 letter submitted by the Veteran as 
a valid Notice of Disagreement (NOD).  

2.	Entitlement to an increased evaluation for a gunshot wound 
penetrating the abdomen with liver damage, currently 30 
percent disabling.  

3.	Entitlement to an increased evaluation for a scar, gunshot 
wound to the abdomen with numbness, currently 10 percent 
disabling.  

4.	Entitlement to service connection for sinus bradycardia 
with pacemaker insertion (claimed as atrial fibrillation) as 
secondary to service connected posttraumatic stress disorder 
(PTSD).

5.	Entitlement to service connection for a gunshot wound to 
the upper chest. 

6.	Entitlement to service connection for rectus muscle 
damage, muscle group XIX.  

7.	Entitlement to service connection for damage to the 
externus oblique muscle of the back, muscle group XIX.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1941 to May 
1943. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of CUE is also addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The December 30, 1946 letter was a valid NOD.  

3.	The competent medical evidence of record does not show 
that the gunshot wound penetrating the abdomen with liver 
damage is presently manifested by severe impairment from 
definite partial obstruction shown by x-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, a ruptured appendix, 
a perforated ulcer, or an operation with drainage.  

4.	The competent medical evidence of record does not show 
that the scars resulting from the gunshot wound to the 
abdomen were deep, exceeded 12 square inches, or caused 
limitation of motion.  

5.	The competent medical evidence of record does not show 
that sinus bradycardia and/or atrial fibrillation was caused 
or aggravated by service or service-connected PTSD.

6.	The competent evidence of record does not show that the 
Veteran incurred a gunshot wound to the upper chest in 
service.  

7.	The competent medical evidence of record shows that there 
was an injury to the rectus muscle in service.  

8.	The competent medical evidence of record does not show 
that the Veteran has muscle damage to the externus oblique 
muscle of the back.  




CONCLUSIONS OF LAW

1.	It was CUE to not accept a December 30, 1946 letter 
submitted by the Veteran as a valid NOD.  38 C.F.R. 
§§ 3.105(a), 20.1104 (2008).

2.	The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound penetrating the abdomen with 
liver damage have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.114, Diagnostic Code 
7301 (2008).
3.	The criteria for a rating in excess of 10 percent for a 
scar, gunshot wound to the abdomen with numbness have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.14, 4.114, Diagnostic Codes 7801, 8599-7804 (2008).

4.	Sinus bradycardia with pacemaker insertion (claimed as 
atrial fibrillation) was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).  

5.	A gunshot wound to the upper chest was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

6.	A rectus muscle injury was incurred in service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2008).

7.	Damage to the externus oblique muscle of the back was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting in full the benefit 
sought on appeal regarding the CUE claim and the claim for 
service connection for the rectus muscle. Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Here, the Veteran was sent a VCAA letter in December 2007 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the provisions set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is aware of the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the December 2007 letter does not contain the 
level of specificity set forth in Vazquez-Flores.  However, 
the Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the Veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the Veteran's statements 
in the VA medical examination in January 2008.  The Veteran 
indicated that his disabilities did not interfere with his 
activities of daily living or his functioning and he had no 
periods of incapacitation.  Additionally, the Veteran had 
been retired for the past 10 years.  These statements provide 
a description of the effect of the service-connected 
disability on the Veteran's employability and daily life.  
These statements indicate awareness on the part of the 
Veteran that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez- Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Vazquez-Flores, 22 Vet. App. at 49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the RO 
decision includes a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the Statement of the Case, including the 
specific applicable diagnostic codes.  The Veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the notification 
requirements of Vazquez-Flores.  For all of these reasons, 
the Board finds that any notice errors with regard to the 
requirements of Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the "essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d at 889.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in January 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

CLEAR AND UNMISTAKABLE ERROR

The Veteran alleges that the RO committed CUE when it did not 
recognize a letter dated December 30, 1946 as a Notice of 
Disagreement and subsequently issue a statement of the case.  
The Board agrees.  

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) 
(2008).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has propounded a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) '[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44. 

In order to show that CUE occurred, the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

In this case, a December 1946 rating sheet proposed a 
reduction in the evaluation assigned for service-connected 
psychoneurosis and anxiety from 30 percent to 10 percent.  
The Veteran was notified of this intent in a December 1946 
letter and informed of his right to appeal.  The letter 
indicated that action was to be withheld for 60 days to allow 
the Veteran to submit additional evidence to support his 
claim.  The Veteran submitted a letter on December 30, 1946 
indicating that he did not think that his evaluation should 
be cut.  A letter from the RO on December 30, 1946 
acknowledged the Veteran's letter.  The next action taken in 
the Veteran's claim was an examination conducted in October 
1947 which resulted in a November 1947 rating decision 
reducing the Veteran's evaluation.  

The Board finds that the December 1946 letter submitted by 
the Veteran was a valid NOD.  The notice letter sent to the 
Veteran on December 6, 1946 informed the Veteran of the 
proposed decrease and informed the Veteran of his right to 
appeal the reduction.  Within the timeframe set forth in the 
letter, the Veteran submitted the December 30, 1946 letter.  
The Veteran clearly disagreed with the reduction in his 
December 30, 1946 letter.  The Board finds that the December 
30, 1946 letter is a NOD to the reduction of his benefits 
which actually took effect in November 1947.  As there was no 
statement of the case provided to the Veteran after his NOD, 
the RO's decision to reduce the veteran's benefits is still 
pending.  As described below, this matter is remanded to the 
RO for further appropriate action. 

INCREASED EVALUATION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Gunshot Wound 

The Veteran is currently service connected for a gunshot 
wound to his abdomen with liver damage and assigned a 30 
percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 
7301.  This section states that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  Rather, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  The Veteran 
received a 30 percent evaluation in November 1947.  The Board 
notes that this rating is protected by law pursuant to 38 
C.F.R. § 3.951(b) (2008).

Under Diagnostic Code 7301, a 50 percent rating is assigned 
when there is severe impairment from definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage. 38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (2008).  

In the August 2004 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and examined the 
Veteran.  The Veteran indicated that fatty or greasy food 
caused him to vomit.  His bowels were working normally with 
no constipation or diarrhea.  There was no hematemesis or 
blood in his stool.  He had some hematuria, but no cause was 
found.  He was careful about his diet and portion size.  He 
had polyps removed from his colon in 2000.  He had chronic 
left hip and lower back pain.  He had a chronic sensation 
that there was something twisting in his abdomen.  This 
discomfort had been present since surgery.  The examiner 
found that there was no evidence of liver damage or 
dysfunction.  

In the January 2008 VA Compensation and Pension Examination, 
the Veteran indicated that if he ate fatty foods, he would 
vomit.  He also had early satiety and if he forced himself to 
eat too much, he would develop abdominal cramping and 
vomiting.  He did not have dysphasia, heartburn, reflux, 
hematemesis, melena, diarrhea or constipation.  After colon 
polyps were removed, a colonoscopy in 2004 was normal except 
for diverticula.  He did not have periods of incapacitation 
and did not receive treatment except for restriction of diet.  
The Veteran had complaints of numbness in the wall of the 
abdomen.  He had no weakness of the abdominal muscles for 
either twisting from side to side or sitting up.  Upon 
examination, bowel sounds were present in all quadrants.  The 
abdomen was scaphoid and there was no hepatosplenomegaly.  
The abdominal aorta could not be felt and there was no 
tenderness to deep palpation.  

The Board finds that the medical evidence of record does not 
show that an increased evaluation is warranted.  The Veteran 
had dietary restriction which if not followed would cause 
vomiting, however there were no frequent and/or prolonged 
episodes of severe colic distension, nausea, severe 
peritonitis, a ruptured appendix or a perforated ulcer.  
Furthermore, the evidence did not show severe impairment from 
definite partial obstruction.  

Based on the medical evidence of record, the Board finds that 
the symptoms of the gunshot wound to the abdomen does not 
more closely approximate a 50 percent evaluation.  As such an 
increased evaluation is not warranted.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The medical 
examination showed that the Veteran was retired and his 
disability did not affect his activities of daily life.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.

Scars

The Board notes that the Veteran's scars were initially rated 
under 38 C.F.R. § 4.113, Diagnostic Code 7801 as part of the 
residuals from his gunshot wound disability in November 1947.  
The scars were separated in a rating decision in January 2002 
and evaluated under 38 C.F.R. § 4.118, Diagnostic Code 8599-
7804.  

The Veteran is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 8599-7804.  
Diagnostic Code 8599 represents an unlisted disability and is 
rated under a closely related disease or injury.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  A 10 percent rating is the 
highest available under Diagnostic Code 7804.  Under the 
criteria for rating skin disabilities, a higher rating of 20 
percent rating is warranted for scars, other than head, face, 
or neck, that are deep or that cause limited motion, when the 
area exceeds 12 square inches (77 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars may also 
be rated based on limitation of function of the affected 
part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

In the August 2004 VA Compensation and Pension Examination, 
the Veteran had loss of sensation in the area of the scar.  
He had no feeling and no pain.  Upon examination, there was a 
tiny entrance wound scar on the abdominal wall just inferior 
to the left costal margin just lateral to the mid clavicular 
line.  There was a vertical surgical scar of a somewhat 
irregular appearance likely due to the presence of a drain 
postoperatively in the right upper quadrant with a small 
irregular scar lateral to it, the exit wound.  The scar was 
nontender, but there was decreased sensation to touch.  There 
were no defects or hernias.  The examiner diagnosed the 
Veteran with mild loss of tactile sensation in the scar, of 
no significance.  

In the January 2008 VA Compensation and Pension Examination, 
the examiner examined the Veteran's scars and found no 
tenderness in the scars on the abdomen.  The Veteran had 
complaints of numbness in the wall of the abdomen.  He had no 
weakness of the abdominal muscles for either twisting from 
side to side or sitting up.  Upon examination, he has a 0.7 
cm entry would in the left midclavicular line, just below the 
costal margin.  He had a 14 cm vertical scar along the margin 
of the right rectus muscle which was 0.5 cm in width except 
for the upper portion of the scar which was 1 cm in diameter 
and was either due to surgical drainage or was the exit 
wound.  In the upper part of the vertical scar there was a 
slight los of subcutaneous tissue.  In the right upper 
quadrant of the abdomen he had a 1.5 cm horizontal scar with 
slight loss of subcutaneous tissue from a drain or the exit 
wound.  He had a very indistinct area of numbness to 
monofilament 1 cm lateral to the vertical scar.  There was no 
tenderness, adherence to the underlying tissue, elevation of 
the scars, ulceration or breakdown of the skin, inflammation, 
edema, or keloid formation.  The scars were not reddened.  

As depicted in the VA examinations, the Veteran's scars are 
not deep.  The VA examination specifically found that there 
was no adherence to underlying tissue.  There was also no 
indication that there was limitation of motion due to the 
scars.  The only symptom was loss of sensation.  There was no 
evidence of loss of function of the abdomen.  The evidence 
does not support a schedular rating in excess of 10 percent 
under the criteria for rating skin disabilities.  See 38 
C.F.R. § 4.118 (2008).

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
Veteran had been retired.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.



SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease manifests to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  

Sinus Bradycardia/Atrial Fibrillation

The Veteran asserts that his sinus bradycardia and/or atrial 
fibrillation were caused by his service-connected PTSD.  The 
evidence of record however does not support this assertion.  
The VA treatment records show that the Veteran had a 
neurological event in July 2007.  He was diagnosed with 
bradycardia in September 2007 and sick sinus syndrome in 
December 2007.  The VA treatment records however did not show 
that the bradycardia was likely related to his PTSD.  

In the January 2008 VA Compensation and Pension Muscle 
Examination, the Veteran reported spells of vertigo and 
lightheadedness since service.  In 2007, he was diagnosed 
with sinus bradycardia.  The examiner found no evidence of 
atrial fibrillation in the EKGs or medical records associated 
with the claims file.  In November 2007 the Veteran had a 
pacemaker inserted.  Since the pacemaker was inserted he no 
longer experienced lightheadedness, but did experience 
vertigo which the examiner noted was not due to his heart 
condition.  The Veteran did not have angina, paroxysmal 
noctura, dyspnea or orthopnea.  He had some weakness, poor 
balance and shortness of breath.  The examiner found that 
there was no evidence of atrial fibrillation, but was 
diagnosed with bradycardia.  The examiner noted that his 
opinion was based on the Veteran's history, physical exam, 
review of the medical literature and review of the medical 
records.  The examiner opined that the Veteran did not have 
atrial fibrillation secondary to PTSD because there was no 
evidence of atrial fibrillation.  He also found that there 
was nothing in the medical literature suggesting a 
relationship between sinus bradycardia and PTSD.  As such, 
the examiner opined that the sinus bradycardia was not caused 
by or a result of PTSD.  

Also in January 2008, the Veteran underwent and VA 
Compensation and Pension Examination for PTSD.  The Veteran 
described his PTSD symptoms getting worse which was separate 
from his heart condition.  The examiner reviewed the medical 
literature and found that it suggested that chronic type 
anxiety, edginess and tenseness affected the hormonal 
regulation of the body and mind and there were connections 
between chronic anxiety and heart disease being atrial 
fibrillation and/or other manifestations.  The examiner found 
that the PTSD had increased and that it was more likely than 
not that the atrial fibrillation or heart condition may have 
been connected with the increase in symptoms of PTSD 

Initially, the Board finds that the Veteran does not have a 
current diagnosis of atrial fibrillation based on the January 
2008 muscle examination.  As such service connected on both a 
direct and secondary basis cannot be granted.  

Additionally, the Board finds that service connection for 
sinus bradycardia is also not warranted on a direct basis.  
The service medical records do not show treatment for a 
cardiac condition in service and the Veteran does not assert 
that he experienced problems in service.  See 38 C.F.R. § 
3.303.  Additionally, the evidence does not show that a heart 
disability manifested within one year after service, 
therefore service connection cannot be presumed.  See 38 
C.F.R. §§ 3.307, 3.309. 

Lastly, the Board finds that secondary service connection is 
not warranted for sinus bradycardia.  The record contains two 
opinions; however, neither opinion shows that PTSD caused 
bradycardia.  To warrant secondary service connection the 
evidence must show that a service connected disability, in 
this case PTSD, caused or aggravated the bradycardia.  
Neither VA opinion reached this conclusion.  One VA examiner 
indicated that nothing in the medical literature suggested a 
relationship between sinus bradycardia and PTSD therefore; 
the examiner opined that it was not caused by PTSD.  The 
other VA opinion notes that a heart condition may have been 
connected to the increase in PTSD.  This opinion is based on 
speculation.  Service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  As the VA examiner could not 
confirm the etiology of the Veteran's heart disability 
without resorting to speculation, none of the medical 
opinions have the required degree of medical certainty 
required for service connection.  Hinkle v. Nicholson, 19 
Vet. App. 465 (2005) (medical opinions based on speculation 
are entitled to little, if any, probative value); see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  

The Board has considered the Veteran's contention that a 
relationship exists between his PTSD and bradycardia, 
however, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his current symptoms, he is not competent to provide an 
opinion linking a disability to a service-connected 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the two VA opinions do not support service connection, the 
Board finds that the preponderance of the evidence is against 
this claim.  Therefore, the benefit-of-the-doubt rule does 
not apply and the Veteran's claim for service connection for 
sinus bradycardia claimed as atrial fibrillation must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Gunshot Wound to the Upper Chest 

The Board has reviewed all the service treatment records and 
the post-service medical records and did not find reference 
to a gunshot wound to the upper chest.  There is no 
indication in the record of treatment for a gunshot would to 
the upper chest or of a scar on the upper chest after 
service.  Without a current disability, service connection 
cannot be granted.  See 38 C.F.R. § 3.303(a) (2008).  

Right Rectus Muscle

The service treatment records show that there was a through 
and through gunshot wound in service.  Veteran had an exit 
wound and post operative incision at the right rectus muscle.  
There was a scar along the margin of the right rectus muscle 
at separation from service.  The Veteran was initially 
granted a 6 month evaluation for this injury.  The residual 
wound to the abdomen and the scars are already compensated 
for as discussed previously in this decision.  The Board 
finds that the service treatment records clearly show damage 
to the right rectus muscle by the gunshot wound and by the 
subsequent surgery and drainage of the wound.  

The current medial evidence of record also shows that there 
was an injury to the rectus muscle.  In the January 2008 VA 
Compensation and Pension Examination, the examiner noted the 
gunshot wound injury and scars.  Veteran had good muscle 
strength of the rectus muscle of the abdomen.  The examiner 
found that there was no weakness of Group XIX muscles 
secondary to the gunshot wound.  

As there was clearly right rectus muscle damage in service 
and the VA examination concedes the injury to the rectus 
muscle following the gunshot wound in service, the Board 
finds that service connection is warranted.  

Externus Oblique Muscle 

The service treatment records do not show that the gunshot 
wound caused an injury to the externus oblique muscle.  The 
service records do not show treatment for an injury to the 
externus oblique muscle or a scar to this area.  

Additionally, the current medial evidence of record does not 
show that there was damage to the externus oblique muscle of 
the back as a result of the gunshot injury in service.  In 
the January 2008 VA Compensation and Pension Examination, the 
Veteran had good muscle strength of the obliques and 
transverse muscles.  The examiner found that there was no 
weakness of Group XIX muscles secondary to the gunshot wound.  

As the service treatment records do not show an injury to the 
externus oblique muscle of the back, service connection is 
not warranted.  The Board finds that the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.  


ORDER

There was clear and unmistakable error when the December 30, 
1946 letter was not considered a valid Notice of 
Disagreement.  

An increased evaluation for a gunshot wound penetrating the 
abdomen with liver damage, currently 30 percent disabling is 
denied.  

An increased evaluation for scars, gunshot wound to the 
abdomen with numbness, currently 10 percent disabling is 
denied.  

Service connection for sinus bradycardia with pacemaker 
insertion (claimed as atrial fibrillation) as secondary to 
service-connected PTSD is denied.  

Service connection for a gunshot wound to the upper chest is 
denied.  

Service connection for rectus muscle damage, muscle group XIX 
is granted.  

Service connection for damage to the externus oblique muscle 
of the back, muscle group XIX is denied.  


REMAND

As explained in this decision, the Board finds that the 
letter submitted on December 30, 1946 letter is a valid NOD 
to the reduction in the rating for service-connected 
psychoneurosis and anxiety.  The Board notes that the NOD was 
received by the RO within a year of the reduction of 
benefits, and is therefore timely.  As a timely NOD was 
submitted, a remand is required in order for the RO to 
provide the Veteran a Statement of the Case.  Thereafter, the 
Veteran must submit a timely substantive appeal in order for 
this issue to be perfected for appeal to the Board.  See 
38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran a 
Statement of the Case with respect to the 
reduction in benefits for service-
connected psychoneurosis and anxiety, to 
include notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  If a timely 
substantive appeal is filed, these issues 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


